Per Curiam.
Even if we assume that plaintiff is bound by the contract of January 12, 1933, between Halsey, Stuart & Co., S. W. Straus & Co., Stroud & Co., and A. C. Blumenthal, yet she would not be precluded from maintaining this action. The *61parties to that contract did not agree to abstain from instituting any action on the coupons, but expressly reserved the right to take such action as might be deemed advisable. Since no issue of fact was presented by the affidavits, the plaintiff’s motion for summary judgment should have been granted.
The order denying the plaintiff’s motion for summary judgment should be reversed, with twenty dollars costs and disbursements, and the motion granted. The order granting the defendant’s motion for leave to serve an amended answer should be reversed and the motion denied.
Present — Finch, P. J., Merbell, Townley, Glennon and Untermyer, JJ.
Order denying plaintiff’s motion for summary judgment reversed, with twenty dollars costs and disbursements, and the motion granted. Order granting defendant’s motion for leave to serve an amended answer reversed and motion denied.